Citation Nr: 0800821	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1973 to 
August 1976.  He also served in the Oregon National Guard 
until February 1998.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of service connection for coronary artery disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is not a combat veteran; and the current 
diagnoses for PTSD are not predicated upon a verified in-
service stressor.

2.  The appellant did not served in the Republic of Vietnam 
during service and herbicide exposure in Korea is not shown; 
diabetes mellitus is not shown in service or within the 
initial post separation year; and diabetes mellitus is not 
attributable to service, including herbicide exposure.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein; diabetes mellitus is not proximately due to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must provided "at the time" that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
July 2003 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.  
The Board observes that VA notified the appellant of the 
specific types of evidence either necessary or helpful to the 
establishment of benefits based on PTSD and herbicide 
exposure.

Additionally, VA provided the appellant a PTSD questionnaire, 
which he returned in May 2003, and issued follow-up 
correspondence to the appellant dated April 2004 concerning 
his Army National Guard service.

The Board is cognizant that notice of the disability rating 
and effective date elements has not been provided.  This is 
error and presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In this case, the Board finds that there 
is no prejudice to the appellant in this error because his 
claims are denied and matters concerning the disability 
rating and effective date are thereby rendered moot.  
Essentially, the appellant has not been deprived of 
information needed to substantiate his claims, except as to 
the disability rating and effective date elements, and the 
benefit sought could not be awarded even had there been no 
defect in the notice; as such, the appellant is not 
prejudiced by a decision in this case.  In the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records along with VA and private treatment records have been 
associated with the claims folder.  Additionally, reports of 
VA examination are associated with the claims folder.  VA 
afforded the appellant the opportunity to appear for a 
hearing, which he declined.  The appellant further indicated 
for the record in April 2006 that he had no additional 
evidence to submit in support of his claims.  We find that 
there is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Initially, the Board notes the appellant served from August 
1973 to August 1976.  While this service was during the 
Vietnam Era, the appellant did not serve in the Republic of 
Vietnam.  Service records show that the appellant served 
overseas in Korea from April 1974 to April 1976, and that he 
received no combat awards or citations.  38 C.F.R. §§ 3.2, 
3.304(f); see also DD Form 214 and DA Form 2-1 (1 JAN 73).  
The appellant has not averred that his claimed disabilities, 
including PTSD, are a result of combat.  In view of the 
above, the Board finds that the appellant is not a combat 
veteran and that, therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not for application in this case.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Certain diseases, such as, cardiovascular disease and 
diabetes mellitus, shall be considered to have been incurred 
in or aggravated by service although not otherwise 
established during the period of service if manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

Here, the appellant is not a combat veteran, as discussed 
above.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

After careful consideration of the evidence in this case, the 
Board concludes that service connection for PTSD is not 
warranted.  In this case, the appellant has not submitted 
sufficient evidence to allow for verification of his claimed 
stressors.  There is no credible supporting evidence that the 
claimed stressor occurred.  The appellant argues that he has 
PTSD due to firefights while on active duty in the 
demilitarized zone (DMZ) in Korea.  Specifically, on the May 
2003 PTSD Questionnaire, he reports stressor number 1 as 
"Shoot outs on DMZ."   As a second stressor, he reports 
hearing civilians "yell and scream" on the firing range 
after they tapped on duds causing them to explode.  The 
appellant did not identify any individual casualties.  The 
appellant did not identify any specific dates.

Report of VA psychiatric examination dated September 2003 
reflects, by history, stressors related to the sudden and 
unexpected death of his wife and son, and "live fire 
experiences, military arms fire," PTSD was diagnosed and the 
examiner reported additional stressors that included 
financial burdens and ongoing interpersonal relationship with 
his second spouse.

In a May 2004 statement, the appellant reported that his 
military occupation was light weapons infantry in service, 
not a radio operator and that his PTSD examination documented 
his stressor.  In a June 2005 statement, the appellant 
reported that "after action reports" would show that he 
served in "areas where we were shot at."  He further 
indicated that he did not have contact information for 
obtaining supporting buddy statements.

On VA psychiatric examination in July 2006, for the purpose 
of determining competency to hand funds, PTSD by history was 
assessed.

The Board finds that a verified stressor is not shown.  There 
is no credible supporting evidence.  Although the appellant 
reports participation or exposure to firefights in the DMZ 
while on active duty in Korea, the appellant has not provided 
sufficiently detailed information about any specific incident 
capable of verification through the appropriate service 
department.  Neither specific dates nor a narrow window of 
time has been identified by the appellant.  A noncombat 
veteran's testimony alone does not qualify as credible 
supporting evidence of occurrence of an in-service stressor 
as required by 38 C.F.R. § 3.304(f).  Therefore, absent 
independent corroboration of the claimed stressors, and 
having carefully considered all procurable and assembled 
data, the Board concludes that the criteria for service 
connection for PTSD are not met.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Diabetes mellitus

The appellant seeks service connection for diabetes mellitus.  
He avers that presumptive service connection is warranted 
based on herbicide exposure while he served on active duty in 
Korea.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include type II diabetes.  38 C.F.R. § 
3.309(e).

Additionally, the United States Department of Defense has 
confirmed that Agent Orange was used from April 1968 through 
July 1969 along the DMZ.  Both the 2nd and 7th Infantry 
Divisions, United States Army, had elements in the affected 
area at the time Agent Orange was being used.  The Veterans 
Benefits Administration (VBA) provided guidance in May 2003 
concerning claims for diseases based on exposure to herbicide 
agents used in Korea during the Vietnam era.  VBA advised 
that information obtained through the Department of Defense 
disclosed that herbicide agents were used in Korea along the 
DMZ, and in particular for the period from April 1968 through 
July 1969.  Based on these facts, VBA advised that claims for 
veterans who served in Korea during this period should be 
developed for such exposure, and that if a veteran was so 
exposed, the presumptions found in 38 C.F.R. § 3.309(e) would 
apply.

In this case, service records show that the appellant did not 
serve in the Republic of Vietnam and that he did not serve in 
Korea during the period of herbicide use specified by the 
Department of Defense, April 1968 through July 1969.  The 
appellant's service records indicate that he was stationed in 
Korea several years after the use of herbicide agents in the 
DMZ ceased.  Therefore, the Board finds that the presumptive 
regulations regarding exposure to Agent Orange are not 
applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).

Even though the presumptive service connection is not 
warranted, the appellant is not precluded from establishing 
service connection for diabetes mellitus on a direct basis.  
See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  
However, service medical records are negative for diabetes 
mellitus and diabetes mellitus is not shown in the initial 
post separation year.  Diabetes mellitus is first diagnosed 
in January 2000, about 25 years after the appellant's service 
discharge in August 1976.

Report of VA examination dated September 2003 reflects the 
medical opinion that diabetes mellitus is secondary to Agent 
Orange exposure.  However, the Board finds that this medical 
opinion has no probative value since the nurse practitioner 
predicated this opinion on the appellant's unsubstantiated 
history of Agent Orange exposure, and she provided no medical 
rationale for her conclusion other than the history of Agent 
Orange exposure.  His report of such exposure is not 
corroborated and is not accepted as fact.  At the same time, 
a significant family history of diabetes mellitus was noted, 
but not addressed by the nurse practitioner.  There is no 
indication by the examiner that diabetes mellitus had its 
onset in service or is otherwise attributable service.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993)(The 
credibility and weight to be attached to medical opinions are 
within the province of the Board as adjudicators.); Sklar v. 
Brown, 5 Vet. App. 140 (1993) (The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.).

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for diabetes mellitus on a direct basis as it is 
not show in service or the initial post separation year and 
it has not been attributed to service on a non-herbicide 
exposure basis.  The Board notes that the appellant is not 
competent as a layperson to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Specifically, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for PTSD is denied.

Service connection for diabetes mellitus is denied.




REMAND

The appellant seeks service connection for coronary artery 
disease.  He argues that he had the onset of a heart attack 
on active duty with the Oregon National Guard in April 1994.  
In support of his claim, he submitted two lay statements 
received by VA in August 2003.  Therein, T.C., First Sergeant 
in the Oregon Army National Guard, reported that the 
appellant complained of chest pain upon returning to Albany, 
Oregon, after a their mission on April 9 and 10, 1994, in 
Redmond, 

Oregon.  A.H reported that the appellant ran a forklift and 
complained of not feeling well along with chest pain during 
"IDT" in Redmond, Oregon, in 1994.

Mercy Medical Center emergency room report dated April 9, 
1994, reflects that the appellant was admitted with chest 
pain at 1710 hours.  The report shows as follows:  

The patient apparently has a long history of 
cardiac disease.  He was doing some heavy 
lifting at work.  Five minutes after this, 
he began experiencing some chest heaviness 
radiating to his let arm associated with 
shortness of breath.  He had nitroglycerin 
with him, but did not take any.  He states 
that the last episode of chest pain was 
several years ago.  The patient is somewhat 
of a poor historian and cannot be more 
accurate than that.  He is not sure whether 
that episode was similar to this one.

The past medical history included a history of "an inferior 
myocardial infarction several years ago.  He was on metprolol 
and Zocor, but stopped them in October because he could not 
afford them."  The appellant was assessed with exertional 
angina, off all cardiac medications including aspirin, rule 
out recurrent or worsening coronary artery disease; other 
assessments included smoking addiction, obesity, and 
hyperlipidemia.

VA requested verification of the appellant duty status (i.e. 
ACDUTRA or INACDUTRA) with the Oregon National Guard when he 
was hospitalized for complaints of chest pain on April 9, 
1994.  A response from the Oregon National Guard dated April 
2004 included records, but did not answer the question as to 
whether he had active/inactive duty training for April 9 to 
10, 1994.  Therefore, remand for further development is 
warranted.  Lay statements suggest that the appellant was on 
IACDUTRA when chest pain began.
In light of the above, the Board finds that VA must make 
another attempt to verify the appellant's duty status with 
the Army National Guard on April 9 and 10, 1994.  
Additionally, the Board observes that an April 21, 1994, 
private treatment note references that the appellant was 
recently discharged from the hospital after having a 
myocardial infarction; however, the hospitalization records 
associated with that hospitalization are not associated with 
the claims folder.  These records should be obtained and the 
RO should ascertain whether the appellant had a myocardial 
infarction during the time frame at issue.
Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
a corrective VCAA notice that includes 
notice of the disability rating and 
effective date elements of his claim.  

2.  The RO should contact the Oregon 
National Guard (or any other source deemed 
appropriate) and request verification of 
the appellant's duty status for April 9 
and 10, 1994; any response should be 
specifically indicated or document whether 
the appellant had active duty, ACDUTRA and 
INACDUTRA, on April 9 to 10, 1994.

3.  The RO should obtain the 
hospitalization records associated with 
the claimed April 1994 myocardial 
infarction and review those records to 
determine whether the appellant in fact 
had a myocardial infarction during the 
claimed time frame.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


